IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 99-20947
                         Summary Calendar


HAROLD DELL JOYCE,

                                         Plaintiff-Appellant,

versus

CORRECTION CORPORATION OF AMERICA;
FRED JOACHIM; ERIK LARSON; D. JOINER,
Lieutenant; JAMES CABINESS; J. BALDWIN,
Lieutenant; D. DANAS; D. KIMBILL; A. TAYLOR,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-97-CV-3903
                        --------------------
                           August 4, 2000
Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Harold Dell Joyce, Oregon prisoner # 6738204, appeals the

summary-judgment dismissal of his 42 U.S.C. § 1983 civil rights

lawsuit against Correction Corporation of America (“CCA”), a

facility in Texas where he was temporarily housed, and several

CCA officers, alleging that they had violated his Eighth

Amendment rights by providing him with inadequate conditions of

confinement, subjecting him to the use of excessive force, and

denying him adequate medical care.   The district court also

dismissed Joyce’s claims against certain named defendants

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20947
                                 -2-

pursuant to 28 U.S.C. § 1915(e)(2).

     On appeal, Joyce briefs only the dismissal of his excessive-

force and denial-of-medical care claims.    His claim that the

officers violated his Eighth Amendment rights by providing

inadequate conditions of confinement is therefore waived, as is

any argument that the district court erred in dismissing his

claims against the other named defendants, pursuant to

§ 1915(e)(2).   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993); Fed. R. App. P. 28(a).

     Joyce has failed to demonstrate any error on the district

court’s part.   In connection with his excessive-force claim, he

argues that the district court mistakenly required him to show

more than de minimis injury.   As the district court determined,

the summary-judgment evidence shows that Joyce suffered, at most,

a de minimis injury.    See, e.g., Williams v. Bramer, 180 F.3d

699, 704 (5th Cir. 1999), clarified on other grounds, 186 F.3d

633, 634 (5th Cir. 1999).   Nevertheless, Joyce is correct that

the absence of serious injury will not preclude relief under the

Eighth Amendment if the defendants acted maliciously with the

intent to cause harm.   See id.; Siglar v. Hightower, 112 F.3d

191, 193 (5th Cir. 1997).   However, as the district court also

determined, the competent summary-judgment evidence shows that

the defendants used de minimis force in a good-faith effort to

restore discipline and ensure their safety, and dismissal of the

excessive-force claim was thus not error.    See Hudson v.

McMillan, 503 U.S. 1, 7 (1992); Fed. R. Civ. P. 56(c).

     Joyce next argues that the district court erred in
                            No. 99-20947
                                 -3-

dismissing his denial-of-medical-care claim because there was a

material factual dispute regarding whether he received medical

treatment following the use of force.      The defendants presented

affidavit testimony, incident reports, and medical records which

demonstrated that Joyce was examined by a nurse, who concluded

that no medical treatment was required.     Although Joyce submitted

conclusional affidavit testimony that he had not been seen by a

nurse, it was insufficient to create a factual dispute.      See

Prytania Park Hotel, Ltd. v. General Star Indem. Co., 179 F.3d

169, 180 (5th Cir. 1999).   Moreover, the testimony was undermined

by his own admission, in his cross-motion for summary judgment,

that he had been seen by a nurse.   The true nature of his

complaint appears to be that the defendants were deliberately

indifferent in denying his subsequent requests for medical

treatment.   However, Joyce presented no evidence of a serious

medical need or that the defendants were aware of his medical

needs and deliberately disregarded the risk created by serious

need by failing to take reasonable measures to abate it.      See

Farmer v. Brennan, 511 U.S. 825, 847 (1994).

     Because there was not a factual dispute regarding whether

Joyce received medical treatment following the use of force or

whether Joyce subsequently requested medical treatment for a

serious medical need and was denied, summary-judgment dismissal

of the denial-of-medical-care claim was appropriate.      See Farmer,

511 U.S. at 847; Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir.

1985); Fed. R. Civ. P. 56(c).

     AFFIRMED.